



Exhibit 10.1
July 26, 2016




James F. McCabe
1363 Worthington Court
Ambler, PA 19002


Dear Jim:


Triumph Group, Inc. (“TGI”) is pleased to offer you the position of Senior Vice
President and Chief Financial Officer of TGI reporting directly to the Chief
Executive Officer of TGI. The starting salary offered for this position is
$465,000 per year, currently paid bi-weekly, and is subject to deductions for
taxes and other withholdings as required by law or the policies of TGI. Your
compensation package will also include the following:


Short-Term Incentive:
You will be eligible to participate in TGI’s annual short term incentive (“STI”)
bonus program for executives as in effect from time to time, with a target bonus
opportunity equal to 100% of base salary and a maximum bonus opportunity of 200%
of base salary for TGI’s Fiscal Year 2017 (“FY’17”), which ends on March 31,
2017. Your bonus opportunity for FY’17 will be prorated to reflect the number of
days during the period commencing on your start date and March 31, 2017. The
100% target for FY’17 includes a “core” target of 75% and an “add-on” amount of
25%. The “add-on” portion of the target and maximum opportunity will be included
in FY’17 and (subject to the determination of the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors of TGI)
possibly FY’18. It is anticipated that for FY’19 and beyond, the annual STI
target will revert to the “core” amount of 75%. The actual amount of your annual
bonus each year will be determined by the Committee on the basis of the
achievement of pre-established performance goals relating to corporate and
individual performance.
Annual Long-Term Incentive:
Subject to the approval of the Committee, you will be eligible for annual
performance-based long-term incentive (“LTI”) awards and your awards for FY’17
will have a target grant date value, based on the closing price of TGI common
stock on the date of grant, of 100% of base salary, comprised as follows: (a)
30% of the value in restricted stock units (“RSU’s”) vesting ratably over three
years subject to your continued employment on each applicable vesting date, and
(b) 70% of the value in performance stock units (“PSU’s”) that are eligible to
be earned based on TGI’s performance against the RONA and EPS performance
targets established by the Committee for FY’17 PSU grants to TGI’s executive
officers, cliff vesting in three years subject to your continued employment on
the vesting date. The number of PSUs earned can reach 200% of the target number
of PSUs originally granted if maximum performance against target is achieved.
Your LTI award opportunity for FY’17 will be prorated to reflect the number of
days during the period commencing on your start date and March 31, 2017. The
actual amount of your annual LTI awards each year will be determined by the
Committee.






--------------------------------------------------------------------------------





Employee Benefits:
You will be eligible to participate in TGI’s employee benefit plans generally
applicable to TGI senior executives.
Start Date:
Please indicate your start date in the space below your signature accepting this
offer of employment. It is expected that your start date will be on or before
August 8, 2016.
Conditions:
The offer of employment set forth in this letter agreement is subject to the
following conditions:
●  Your acceptance of this offer by July 27, 2016
●  Satisfactory reference discussions
●  Satisfactory background check
●  Satisfactory drug screening
Termination by TGI Without
Cause or by You for Good Reason:
Upon termination of your employment by TGI without Cause (as defined below) or
by you for Good Reason (as defined below), you will be entitled to receive,
subject to your execution of a general release of claims in favor of TGI and its
affiliates in a form reasonably satisfactory to TGI and such release becoming
irrevocable in accordance with its terms prior to the 60th day following your
termination date (the “Release Date”), and subject to Section d(i)(A) of Annex B
hereto, the following:


●    a cash severance benefit equal to 12 months’ base salary, payable in
substantially equal installments (in accordance with TGI’s payroll practices as
in effect upon such termination of employment) over the 12-month period
following your termination of employment; provided that all severance payments
that would otherwise be paid during the period between your termination of
employment and the Release Date shall be accumulated and paid on the first
regular payroll date following the Release Date;


●    if you elect continued medical and dental coverage under COBRA, then until
the earlier of (a) the end of the 12-month period following your termination of
employment and (b) the time that you become eligible to receive medical and
dental benefits under another employer-provided plan, TGI shall reimburse you
for the full cost of the premiums associated with such coverage, with each
reimbursement paid on or prior to the 10th day of the month to which the
applicable premium relates; provided that all such reimbursements that would
otherwise be paid during the period between your termination of employment and
the Release Date shall be accumulated and paid within 10 days following the
Release Date;  








--------------------------------------------------------------------------------





 


For purposes of this letter agreement, “Cause” means (i) your commission of, or
indictment for or otherwise being formally charged with, a felony or crime of
moral turpitude; (ii) your commission of a material act of dishonesty involving
the TGI or any of its affiliates that materially and demonstrably harms the TGI;
(iii) your material breach of your obligations under this letter agreement or
any other agreement entered into between the you and TGI or any of its
affiliates; (iv) your willful and repeated failure to perform substantially your
duties with TGI or any affiliate of TGI (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by TGI that specifically identifies
the manner in which TGI believes that you have not substantially performed your
duties and your failure to cure such failure within 10 days; (v) your material
breach of TGI policies or procedures; (vi) your other misconduct or negligence
that causes material harm to TGI or its affiliates or their business reputation,
including due to any adverse publicity, as determined by TGI in its sole
discretion; or (vii) your failure, as determined by TGI in its sole discretion,
to successfully complete any of the offer conditions described above under
“Conditions”, to the extent that you are permitted to commence employment
without successful completion of such conditions prior to you start date.


For purposes of this letter agreement, “Good Reason” means any of the following
actions taken by TGI without your consent: (i) a material breach by TGI of any
material provision of this letter agreement or of any other written agreement
between you and TGI or any of its affiliates, or (ii) a relocation of your
principal place of employment to anywhere other than within 35 miles of Berwyn,
Pennsylvania; provided, however, that your termination of employment shall not
be deemed to be for Good Reason unless (A) you have delivered to TGI written
notice describing the occurrence of one or more Good Reason events within 90
days of such occurrence, (B) TGI fails to cure such Good Reason event or events
within 30 days after its receipt of such written notice and (C) you deliver to
TGI a written notice of your termination within 30 days after the expiration of
the 30-day cure period.


Better Net After-Tax Cutback:
Your compensation arrangements with TGI are subject to a better net after-tax
cutback provision in respect of the excise tax imposed under Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), as set forth
on Annex A to this letter agreement.
Restrictive Covenants:
You hereby agree to be bound by the restrictive covenants set forth on Annex B
to this letter agreement.








--------------------------------------------------------------------------------





Section 409A:
It is intended that payments and benefits made or provided under this letter
agreement shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Code (“Section 409A”), and this letter agreement shall be
interpreted and administered in accordance with such intent. Each payment of
compensation under this letter agreement shall be treated as a separate payment
of compensation for purposes of Section 409A. All reimbursements and in-kind
benefits provided under this letter agreement that are subject to Section 409A
shall be made in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (a) any reimbursement is for expenses
incurred during your lifetime (or during a shorter period of time specified in
this letter agreement); (b) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (c) the reimbursement of an eligible expense shall be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (d) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. Notwithstanding
anything to the contrary in this letter agreement, if you are considered a
“specified employee” for purposes of Section 409A, any payment on account of
your separation from service that constitutes nonqualified deferred compensation
within the meaning of Section 409A and that is otherwise due to you under this
letter agreement during the six-month period immediately following your
separation from service (as determined in accordance with Section 409A) shall be
accumulated and paid to you on the first business day of the seventh month
following your separation from service (the “Delayed Payment Date”). If you die
during the postponement period, the amounts and entitlements delayed on account
of Section 409A shall be paid to the personal representative of your estate on
the first to occur of the Delayed Payment Date or 30 days after the date of your
death.

As a TGI employee, you will be expected to adhere to TGI’s Code of Business
Conduct, current policies, procedures and practices as well as any that may be
implemented in the future.


This offer is contingent upon your satisfactory completion of the conditions
described above under “Conditions”. While we hope we will be able to meet each
other’s mutual needs, TGI is an employer-at-will. This means that your
employment with TGI is not for any set term and may be terminated by either you
or TGI at any time. The at-will term of your employment can be modified only in
writing signed by you and the Chief Executive Officer of TGI.







--------------------------------------------------------------------------------







Please contact me if you have any questions about the information provided in
this letter or if you require further information.


I look forward to working with you.


Sincerely,






/s/ Richard R. Lovely
Richard R. Lovely
Senior Vice President, Human Resources


                            












Agreed and accepted:


/s/ James F. McCabe     July 26, 2016                             James F.
McCabe         Date


I will be available to report for work on August 8, 2016 (please indicate date
and initial)


cc. D. Crowley







--------------------------------------------------------------------------------







Annex A


Better Net After-Tax Cutback


In the event that any payments or benefits received or to be received by you
pursuant to this letter agreement or otherwise (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, as determined by the
accounting firm that audited TGI prior to the relevant “change in ownership or
control” within the meaning of Section 280G of the Code or another nationally
known accounting or employee benefits consulting firm selected by TGI prior to
such change in ownership or control (the “Accounting Firm”) and (b) but for the
provisions of this Annex A, would, in the judgment of the Accounting Firm, be
subject to the excise tax imposed by Section 4999 of the Code by reason of
Section 280G of the Code, then your benefits under this letter agreement shall
be payable either: (i) in full, or (ii) as to such lesser amount which would
result in no portion of such payments or benefits being subject to the excise
tax under Section 4999 of the Code, as determined by the Accounting Firm,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by you, on an after-tax basis,
of the greatest amount of payments and benefits under this letter agreement, as
determined by the Accounting Firm, notwithstanding that all or some portion of
such payments and benefits may be taxable under Section 4999 of the Code. In the
event that a lesser amount is paid under clause (b)(ii) above, then the elements
of your payments hereunder shall be reduced in such order (1) as TGI determines,
in its sole discretion, has the least economic detriment to you and (2) which
does not result in the imposition of any tax penalties under Section 409A on
you. To the extent the economic impact of reducing payments from one or more
elements is equivalent, and subject to clause (2) of the preceding sentence, the
reduction may be made pro rata by TGI in its sole discretion.





--------------------------------------------------------------------------------







Annex B


Restrictive Covenants


(a) Disclosure of Confidential Information. You shall not at any time during
your employment with TGI or thereafter, except as properly required in the
course of your employment, use, publish, disclose or authorize anyone else to
use, publish or disclose any Confidential Information belonging or relating to
TGI or any of its affiliates. Confidential Information includes, but is not
limited to, models, drawings, blueprints, memoranda and other materials,
documents or records of a proprietary nature; information relating to research,
manufacturing processes, bills of material, finance, accounting, sales,
personnel management and operations; and information particularly relating to
customer lists, price lists, customer service requirements, costs of providing
service and equipment, pricing and equipment maintenance costs.
(b) Patents, Copyrights and Trade Secrets. You will disclose, and hereby assign,
to TGI any and all material of a proprietary nature, particularly including, but
not limited to, material subject to protection as trade secrets or as patentable
or copyrightable ideas which you may conceive, invent, or discover during the
course of your employment with TGI which relate to the business of TGI, or were
developed using TGI’s resources (collectively, the “Inventions”), and you shall
execute and deliver all papers, including applications for patents and do such
other acts (entirely at TGI’s expense) as may be necessary for TGI to obtain and
maintain proprietary rights in any and all countries and to vest title to such
Inventions in TGI.
(c) Noncompetition and Nonsolicitation. While you are employed by TGI and its
affiliates and for the one-year period following the termination of such
employment for any reason (together, the “Restricted Period”), you shall not, in
any jurisdiction in which TGI or any of its affiliates is doing business,
directly or indirectly, own, manage, operate, control, consult with, be employed
by, participate in the ownership, management, operation or control of, or
otherwise render services to or engage in, any business engaged in by TGI and
its affiliates; provided, that your ownership of securities constituting 2% or
less of any publicly traded class of securities of a public company shall not
violate this paragraph. During the Restricted Period, you shall not solicit for
business or accept the business of, any person or entity who is, or was at any
time within the previous 12 months, a customer or client of the business
conducted by TGI or its affiliates (or potential customer or client with whom
TGI or its affiliates had initiated contact). During the Restricted Period, you
shall not, directly or indirectly, employ, solicit for employment, or otherwise
contract for or hire, the services of any individual who is then an employee of
TGI and its affiliates or who was an employee of TGI and its affiliates within
the previous 12 months. Further, during the Restricted Period, you shall not
take any action that could reasonably be expected to have the effect of inducing
any individual who is then an employee, representative, officer or director of
TGI or any of its affiliates, or who was an employee, representative, officer or
director of TGI and its affiliates within the previous 12 months, to cease his
or her relationship with TGI or any of its affiliates for any reason.









--------------------------------------------------------------------------------





(d) Acknowledgements and Remedies.
(i)    The parties hereto agree that the provisions of clauses (a), (b) and (c)
of this Annex B (the “Covenants”) have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this letter
agreement. You acknowledge and agree that the Covenants are reasonable in light
of all of the circumstances, are sufficiently limited to protect the legitimate
interests of TGI and its affiliates, impose no undue hardship on you, and are
not injurious to the public. The parties hereto further agree that your services
are of a personal, special and unique character and cannot be replaced by TGI,
and that the violation by you of any of the Covenants would cause TGI
irreparable harm, which could not be adequately compensated by money damages,
and that if TGI elects to prevent you from breaching such provisions by
obtaining an injunction against you, there is a reasonable probability of TGI’s
eventual success on the merits. Accordingly, you consent and agree that if you
commit any such breach or threaten to commit any breach, in addition to any
other remedies as may be available to TGI for such breach, including the
recovery of money damages, TGI shall be entitled (without the necessity of
showing economic loss or other actual damage) to (A) cease payment of the
severance payments and benefits described in this letter agreement under
“Termination by TGI Without Cause” and/or to recoup from you the portion of such
severance payments and benefits already paid and (B) temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.
Furthermore, if TGI institutes any action or proceeding to enforce any of the
provisions of this Annex B, to the extent permitted by applicable law, you
hereby waive the claim or defense that TGI has an adequate remedy at law, and
you shall not assert in any such action or proceeding the defense that any such
remedy exists at law.
(ii)    Prior to execution of this letter agreement, you were advised by TGI of
your right to seek independent advice from an attorney of your own selection
regarding this letter agreement. You acknowledge that you have entered into this
letter agreement knowingly and voluntarily and with full knowledge and
understanding of the provisions of this letter agreement after being given the
opportunity to consult with counsel. You further represent that, in entering
into this letter agreement, you are not relying on any statements or
representations made by any of TGI’s directors, officers, employees or agents
that are not expressly set forth herein, and that you are relying only upon your
own judgment and any advice provided by your attorney.
(iii)    In light of the acknowledgements contained in this clause (d), you
agree not to challenge or contest the reasonableness, validity or enforceability
of any limitations and obligations contained in this letter agreement. In the
event that the Covenants shall be determined by any court of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court.





